Electronic Components Supply Chain Management Investor PresentationNovember www.sinohub.com 2 Safe Harbor Statement This presentation contains “forward-looking statements” within the meaning of the “safe-harbor”provisions of the Private Securities Litigation Reform Act of 1995.Such statements involve known andunknown risks, uncertainties and other factors that could cause the actual results of the company todiffer materially from the results expressed or implied by such statements, including changes ofanticipated sales levels, future international, national or regional economic and competitive conditions,changes in relationships with customers, access to capital, difficulties in developing and marketing newproducts and services, marketing existing products and services, customer acceptance of existing andnew products and services, and other factors, including those factors described on Exhibit 99.1 toSinoHub’s Current Report on Form 8-K filed on September 28, 2009.Any statements that are nothistorical facts and that express, or involve discussions, as to expectations, beliefs, plans, objectives,assumptions or future events or performance (often, but not always, through the use of words orphrases such as "will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,”“intends,” “plans,” and “projection”) are not historical facts, may be forward-looking statements andmay involve estimates and uncertainties.Accordingly, although the company believes that theexpectations reflected in such forward-looking statements are reasonable, there can be no assurancethat such expectations will prove to be correct.The company undertakes no obligation to update theforward-looking information contained in this presentation. www.sinohub.com 3 By revitalizing electronics supply chain management in China, SinoHub believes it is poised to play a major rolein the world’s largest electronics marketplace SinoHub At a Glance ●Headquarters:
